Citation Nr: 9934165	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  91-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The medical evidence of record contains a diagnosis of PTSD, 
which has been medically related to the veteran's military 
service in Vietnam.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to that claim.  In this regard, the Board 
notes that a claim for service connection is well grounded 
when the veteran presents "medical evidence of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Epps, 126 F. 3d at 1468.  Furthermore, 
a claim for PTSD is well grounded when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997) (citations 
omitted). 

In the present case, the veteran contends that he currently 
has an acquired psychiatric disorder, including PTSD, due to 
stressful experiences during his military service in Vietnam.  
Medical evidence of record reflects that in an August 1990 
private medical statement, Dr. Steven J. Cohn opines that the 
veteran has PTSD with night mares about his tour of duty in 
Viet Nam."  Further, in a March 1994 VA examination, the 
veteran was diagnosed with PTSD "secondary to injuries that 
he sustained while he was in Vietnam."  The examiner also 
indicated that the veteran had a history of "depression and 
emotional disturbance manifested by nightmares, bad dreams 
about the time in Vietnam."  As such, the Board finds that 
the claim for service connection is well grounded, within the 
meaning of 38 U.S.C.A. § 5107, and to that extent, the appeal 
is allowed.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.


REMAND

As the Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is well grounded, the Board must ensure that the duty 
to assist is satisfied.  In that regard, the Board notes that 
notwithstanding the PTSD diagnoses of record, those diagnoses 
were made in the absence of verified stressors of record.  
Consequently, none of the diagnoses of PTSD are based on 
verified stressors. 

The Board notes that in June 1993, the RO made an attempt to 
verify the veteran's claimed stressors by sending a letter of 
inquiry, with attachments, to the U.S. Army and Joint 
Services Environmental Support Group (ESG).  In March 1994, a 
response was received from the ESG, which indicated that the 
veteran's primary duty in service was a neuropsychiatric 
specialist.  Additionally, the ESG stated that it "is likely 
that he was involved in the treatment and evacuation of 
casualties."  However, the ESG maintained that "[d]ue to 
insufficient information, we are unable to verify the 
incidents in [the veteran's] claim."  The ESG listed 
examples of additional information that is needed, in order 
to better research the veteran's claimed stressors.  It does 
not appear from the record that the veteran was provided a 
copy of the ESG letter, or offered an opportunity to 
elaborate on the missing information noted in the ESG letter.  
As such, in order to ensure that all due process requirements 
are met, the Board finds that the RO should offer the veteran 
an opportunity to present additional information regarding 
his claimed stressors.  If, and only if, the veteran is able 
to provide some additional helpful information, the RO should 
attempt to corroborate his claimed stressors.  The Board 
notes that the facility currently handling PTSD research 
requests is the United States Armed Services Center for 
Research of Unit Records (USASCRUR).

Moreover, the Board notes that as there is no PTSD diagnosis 
of record that is based on corroborated stressors, once the 
RO completes all attempts to verify the veteran's claimed 
stressors, the veteran should be scheduled for another VA 
examination, to determine whether the veteran currently has 
PTSD, due to a verified stressor(s).  See Cohen, 10 Vet. App. 
at 140; West v. Brown, 7 Vet. App. 70, 77 (1994); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Any current PTSD 
diagnosis must comply with the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 
(DSM-IV), see 38 C.F.R. § 4.130 (1998), which reflects a 
subjective stressor standard.  See Cohen, 10 Vet. App. at 
139-144.

The Board acknowledges that this appeal was previously 
remanded by the BVA, and the Board regrets any additional 
delay in this appeal by another remand.  Nevertheless, in 
order ensure full compliance with due process requirements, 
this case is REMANDED to the RO for the following:

1.  The RO should provide the veteran 
with a copy of the March 1994 letter from 
the ESG.  The RO should also request from 
the veteran any additional details 
regarding his claimed stressors, as 
outlined in the ESG letter.

2.  If and only if the veteran is able to 
provide additional identifying 
information regarding his claimed 
stressors, the RO should prepare a 
detailed summary of all of the veteran's 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, and all 
associated service documents should be 
sent to the USASCRUR.  The USASCRUR 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR's review is 
requested to include a search for any 
incident reports pertaining to the events 
detailed by the veteran in his 
statements, particularly those associated 
with his duty as neuropsychiatric 
specialist.  Any information obtained 
should be associated with the claims 
folder.

3.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action, or in-service 
stressful event, verified by USASCRUR 
and/or verified in the documents 
submitted by the veteran from the 
National Archives.  This report is then 
to be added to the claims folder.

4.  If the RO obtains verification of any 
of the veteran's claimed stressors, the 
RO should schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature and extent of any 
current psychiatric disorders, including 
PTSD.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must consider the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which 
recommends the use of a multi-axial 
diagnosis and sets forth the criteria for 
diagnosing psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, and 
these should include psychological 
testing, including PTSD sub scales.  The 
RO must provide to the examiner the 
summary of verified stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
verified stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  If 
more than one diagnosis is rendered, the 
examiner should distinguish, to the 
extent possible, symptomatology and 
etiology attributable to each.  The 
report of the examination should include 
complete rationales for all opinions 
expressed.  The claims file must be made 
available to the examiner. 

5.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by the USASCRUR, the National 
Archives and/or the RO.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7. Vet. App. 70, 77 
(1994).

6.  After completion of all actions 
outlined in this REMAND, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law (including Cohen v. Brown, supra).  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







